DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The Information Disclosure Statement filed on  6/25/2021 has been considered. An initialed copy of form 1449 is enclosed herewith.
Double Patenting 
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11070160. Although the claims at issue are not identical, they are not patentably distinct from each other. It is clear that all the elements in claim 1 of the subject application are to be found in claim 5 of the U.S. Patent No. 11070160, except for the feature of “when the motor-current exceeds a target current, the arithmetic section is configured to decrease the motor-current.” Claim 5 of the cited US patent recites the limitation “the variable peak [of the motor-current] does not exceed a target current.” This limitation recites that the arithmetic section is configured to keep the peak of the motor-current not to exceed a target current.  Hence, it would have been obvious to one with ordinary skill in the art at the time of the invention, to decrease the motor-current so that it does not exceed the current safe values for the tools in order to avoid overcurrent which results in damaging motor circuitry.  Claims 2- 8 are rejected due to their dependency.
The ensuing chart depicts the similarity between claim 1 of the subject application and claim 5 of the U.S. Patent No.11070160.

Claim in the subject application:


Claims of U.S. patent No. 11070160:

1. An electric power tool comprising:

a brushless motor having a plurality of stator windings;

a rectifier circuit configured to rectify an AC voltage;

a smoothing capacitor connected to the rectifier circuit and configured to smooth the AC voltage rectified by the rectifier circuit to a pulsation voltage and to output the pulsation voltage and a motor-current;

an inverter circuit connected to the smoothing capacitor and the brushless motor, the inverter circuit being configured to perform switching operations to output the pulsation voltage and the motor-current to the plurality of stator windings by rotation;

an end tool configured to be driven in accordance with the rotation of the brushless motor;

a motor-current detecting circuit configured to detect the motor-current flowing through the brushless motor; and

an arithmetic section connected to the inverter circuit and the motor-current detecting circuit, the arithmetic section being configured to control the inverter circuit;


















wherein, when the motor-current exceeds a target current, the arithmetic section is configured to decrease the motor-current, 

and wherein 

the arithmetic section is configured:

to set the target current to a first current value while the rotational speed of the brushless motor is a first speed value, and

to set the target current to a second current value smaller than the first current value while the rotational speed of the brushless motor is a second speed value lower than the first speed value.


5. An electric power tool comprising:

a brushless motor having a plurality of stator windings;

a rectifier circuit configured to rectify an AC voltage;

a smoothing capacitor connected to the rectifier circuit and configured to smooth the AC voltage rectified by the rectifier circuit to a pulsation voltage and to output the pulsation voltage and a motor-current;

an inverter circuit connected to the smoothing capacitor and the brushless motor, the inverter circuit being configured to perform switching operations to output the pulsation voltage and the motor-current to the plurality of stator windings by rotation;

an end tool configured to be driven in accordance with the rotation of the brushless motor;

a motor-current detecting circuit configured to detect the motor-current flowing through the brushless motor; and

an arithmetic section connected to the inverter circuit and the motor-current detecting circuit, the arithmetic section being configured to control the inverter circuit, 

wherein the smoothing capacitor has a capacitance value so that each of the pulsation voltage and the motor-current includes ripples, each ripple included in the motor-current having a variable peak which is variable in accordance with a variable load applied to the brushless motor, and

wherein the arithmetic section is configured to control the inverter circuit to restrain the variable peak of the ripples included in the motor-current such that the variable peak is variable in a range where 


the variable peak does not exceed a target current, 


and wherein 

the arithmetic section is configured to:

set the target current to a first current value while the rotational speed of the brushless motor is a first speed value, and

set the target current to a second current value smaller than the first current value while the rotational speed of the brushless motor is a second speed value lower than the first speed value.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 20090243525 A1) in view of Iwata et al. (US 20110284255 A1).
The ensuing chart depicts how the claims read in conjunction with prior art teaching:


Claims in the subject application:


Prior Art teaching:

1. An electric power tool 



comprising:

a brushless motor having a plurality of stator windings;

a rectifier circuit configured to rectify an AC voltage;

a smoothing capacitor connected to the rectifier circuit and configured to smooth the AC voltage rectified by the rectifier circuit to a pulsation voltage and to output the pulsation voltage and a motor-current;

an inverter circuit connected to the smoothing capacitor and the brushless motor, the inverter circuit being configured to perform switching operations to output the pulsation voltage and the motor-current to the plurality of stator windings by rotation;


a motor-current detecting circuit configured to detect the motor-current flowing through the brushless motor; and

an arithmetic section connected to the inverter circuit and the motor-current detecting circuit, the arithmetic section being configured to control the inverter circuit;

wherein, when the motor-current exceeds a target current, the arithmetic section is configured to decrease the motor-current, 

and wherein 

the arithmetic section is configured:

to set the target current to a first current value while the rotational speed of the brushless motor is a first speed value, and

to set the target current to a second current value smaller than the first current value while the rotational speed of the brushless motor is a second speed value lower than the first speed value.
























an end tool configured to be driven in accordance with the rotation of the brushless motor.

Ikeda discloses rotating machine driven by an inverter controlling three-phase motor (6);

comprising:


three-phase motor (6);


See element 1 in Fig. 1;


See element 3 in Fig. 1;





See element 4 in Fig. 1;








See element 5 in Fig. 1;



See element 8 in Fig. 1;





Fig. 2 shows the controller decreases the current flowing in the motor 6 when current exceed a target current (D);  





Fig. 2 shows the target current is set to a first current value (ITH2) while the rotational speed of the brushless motor is a first speed value (RTH2),

Fig. 2 shows the target current is set to a second current value (ITH1) smaller than the first current value ((ITH1 < ITH2)  while the rotational speed of the brushless motor is a second speed value (RTH1) lower than the first speed value (RTH1 < RTH2).

Ikeda discloses a rotating machine driven by an inverter controlling three-phase motor (6); however, Ikeda is silence with regard to electric power tool driven by a brushless motor having a plurality of stator windings. 
Iwata figure 2 discloses similar power conversion devise used in Ikeda implemented to drive an electric power tool (Fig. 7) driven by a brushless motor (40) having a plurality of stator windings (42). Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Ikeda with the teaching of Iwata to implement the same circuitry to drive power tool using a BLDC motor for their known advantages such lighter weight,  more durability, and extended motor life.

The combination of Ikeda and Iwata teaches end tool (Iwata, Fig. 6).



Re. claim  2, the combination of Ikeda and Iwata teaches wherein the arithmetic section is configured to control the inverter circuit to decrease a duty ratio of a PWM signal to decrease the motor-current (the duty ratio of the power switching network is proportional to an amount that the current released to the motor winding, reducing the duty ratio; inherently, reduces the current flowing from the inverter to the windings) flowing through the brushless motor when the detected motor-current is larger than the target current (Ikeda, Fig. 2 shows the controller decreases the current flowing in the motor 6 when current exceed a target current D).
Re. claim 3, the combination of Ikeda and Iwata teaches wherein the arithmetic section is configured to control the inverter circuit to decrease the motor-current flowing through the brushless motor when the detected motor-current is larger than the target current (Ikeda, Fig. 1).
Re. claim 4, the combination of Ikeda and Iwata teaches wherein the arithmetic section is configured to set the target current based on a rotational speed of the brushless motor (Ikeda, Fig. 2).
Re. claim 5, the combination of Ikeda and Iwata teaches wherein the arithmetic section is configured to gradually decrease the motor-current flowing through the brushless motor when the detected motor-current is larger than the target current.
	Re. claim 6, the combination of Ikeda and Iwata teaches wherein the arithmetic section is configured to stop decreasing the motor-current flowing through the brushless motor when the detected motor-current decreases to a value less than or equal to the target current (Ikeda, Fig. 2).
Re. claim 7, the combination of Ikeda and Iwata teaches wherein the arithmetic section is configured to decrease the pulsation voltage outputted from the inverter circuit to decrease the motor-current flowing through the brushless motor (the duty ratio/ pulsation voltage of the power switching network is proportional to an amount that the current released to the motor winding, reducing the duty ratio; inherently, reduces the current flowing from the inverter to the windings).
Re. claim 8, the combination of Ikeda and Iwata teaches wherein the arithmetic section is configured to control the inverter circuit to allow the motor-current to flow through the brushless motor without decreasing the motor-current, when the motor-current is not larger than the target current (Ikeda, Fig. 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/           Examiner, Art Unit 2846